DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The Applicant asserts that Smith et al. U.S. PGPub 2017/0364106 nor Zhang et al. U.S. PGPub 2012/0134588 disclose “storing the raw virtual asset tag, the processed virtual asset tag, and the extracted information for future comparison with and reference for other virtual asset tags” or disclose “automatically detecting the equipment plate in the image, duplicating the image, extracting the equipment plate portion from the duplicated image, and transforming the extracted equipment plate portion to an orthogonal view”. The Applicant respectively disagrees. Smith states,
“In another aspect, the present disclosure is directed to a service system. The system includes a mobile device app that is configured to communicate with a site database that is accessible by a sales or service organization. An installer, delivery person, or other personnel uses a scan function within the configuration app to capture an image of a configuration barcode or text on the tag on each piece of equipment. As each barcode or textual element(s) is/are captured, the app decodes the image contents to derive configuration data, and conveys the configuration data to the site database via a wireless network connection, such as without limitation, a WiFi, cellular, or other suitable wireless network connection. Additional data, such as geographic information and/or installer information may be conveyed to the site database. The sales or service organization may access the site database to determine which equipment is at a site to facilitate sales support, maintenance, troubleshooting, and repair of the equipment (pg. 1, ¶8).”

“Aspects of the present disclosure include a system for managing HVAC configuration data. The system includes a mobile device configured to capture an image of an HVAC component, an image decoding module in operable communication with the mobile device configured to image of the HVAC component and derive HVAC component data therefrom, and a database in operable communication with the image decoding module configured to store the derived HVAC component data. In another aspect, the disclosed system includes an HVAC controller in operable communication with the database. The HVAC controller is configured to receive the HVAC component data. In yet another aspect, the HVAC controller is configured to provision an operational parameter thereof in response to the received HVAC component data. In yet another aspect, the disclosed system includes an information server in operable communication with the database. The information server is configured to receive the stored HVAC component data. In still another aspect, an image of an HVAC component includes an image of an HVAC component shipping container. In yet a further aspect, an image of an HVAC component includes an image of an HVAC component tag. In another aspect, an image of an HVAC component includes a linear barcode, a two-dimensional barcode, and/or alphanumeric text. In still another aspect, the disclosed system include a user computer in operable communication with the database. The user computer is configured to display the image of an HVAC component to a user, to enable the user to transcribe HVAC component data derived from the image into the database.

In accordance with a further aspect of the present disclosure, a method of managing an HVAC system is disclosed. The disclosed method includes receiving, from a provisioning device, an image of a tag associated with an HVAC component. At an image decoding module, HVAC component data is derived from the image of the tag and stored into a database. At least a part of the derived HVAC component data is transmitting to an HVAC controller, and the HVAC controller is provisioned with the transmitted HVAC component data. In some embodiments, an operational status of the HVAC system is determined from the HVAC component data, a work order is generated based upon the operational status of the HVAC system, and the work order is delivered to a service provider. In some embodiments, an operational parameter to the HVAC system is determined from the derived HVAC component data. The operational parameter is transmitted to the HVAC controller, and the HVAC controller is provisioned with the operational parameter. In some embodiments, a database is queried with the derived HVAC component data to obtain the operational parameter. In some embodiments, a geographic location of the HVAC component is received from the provisioning device and stored into a database (pg. 2, ¶13-14).”

“In embodiments, image decoding may be performed by a human. In embodiments, an image of identification tag 80 is stored by information server in association with any supplemental data transmitted therewith by mobile device 100. The image of identification tag 80 is presented to a user of user computer 400 who attempts to read any data presented in the tag, and enters the data into information server 300 via a user interface 425 of user computer for subsequent use. In some embodiments, the image of identification tag 80 is queued for manual processing by a human intelligence task worker who performs visual recognition of the data presented in the image of identification tag 80, and transcribes the information presented in the image of identification tag 80 into information server 300. In embodiments, a broader image of HVAC component 70, such as an image of all or part of HVAC component 70, may be captured and presented for decoding and/or processing. In this manner, poor quality images, images captured by a user with poor photographic skills, and other non-optimal images may nevertheless be decoded properly. 

Upon decoding of the tag data, the decoded data is received and/or processed by operating software 240 of thermostat 200, and stored in database 230 for use during operation of thermostat 200. A user may continue to scan additional HVAC components 70 to provision thermostat 200. Once all HVAC components 70 have been scanned and provisioned, the user terminates provisioning mode of thermostat 200. The HVAC system is now fully operational, and is thus no longer required to operate in a stand-alone or reduced functionality mode (pg. 6, ¶48-49).”

Regarding claims 1, 6 and 7, the Examiner asserts that Smith discloses storing the raw virtual asset tag (e.g. data stored in the text), the processed virtual asset tag (e.g. captured image of the text), and the extracted information (e.g. stored component data). The Examiner notes that phrase “for future comparison with and reference for other virtual asset tags” is functional language describing the intended use, but does not further limit the claim. Regarding claim 4, the Examiner asserts that Smith discloses automatically detecting the equipment plate in the image (e.g. identifying image the text), duplicating the image (e.g. duplicating the image of the text via image capture) and extracting the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. U.S. PGPub 2017/0364106 in view of Zhang et al. U.S. PGPub 2012/0134588.
Regarding claims 1, 6 and 7, Smith discloses a method for processing information regarding a climate-control device (e.g. HVAC equipment), comprising: generating a raw virtual asset tag of the climate-control device (e.g. textual information) containing human-readable information (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47); processing the raw virtual asset tag (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47); extracting information (e.g. equipment-related data) from the human-readable information) about the claim-control device from the virtual asset tag (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47); and storing the raw virtual asset tag (e.g. data stored in the text), the processed virtual asset tag (e.g. captured image of the text), and the extracted information (e.g. component data) (e.g. pg. 1, ¶8; pg. 2, ¶14; pg. 6, ¶48-49). Regarding claim 6, Smith discloses a system for maintaining a climate control device (e.g. HVAC equipment), comprising: a data processing center (e.g. smartphone) configured to receive a raw virtual asset tag regarding a climate-control device (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47).

 	Zhang discloses creating a processed virtual tag with an improved ability to extract information from the human-readable information (e.g. pg. 2, ¶13; pg. 7, ¶75; pg. 11-12, ¶124-126; Fig. 1). Zhang discloses transforming the perspective of the image to an orthogonal view (e.g. pg. 2, ¶13; pg. 7, ¶75; pg. 11-12, ¶124-126; Fig. 1).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to process the generated image. One of ordinary skill in the art would have been motivated to do this in order to improve the readability of the asset tag.
 	Therefore, it would have been obvious to modify Smith with Zhang to obtain the invention as specified in claims 1-10.	

 	Regarding claim 2, Smith discloses the method of claim 1, wherein generating the virtual asset tag comprises generating an image of the climate-control device (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47).
 	Regarding claim 3, Smith discloses the method of claim 2, wherein generating the virtual asset tag comprises generating an image of an equipment plate (e.g. HVAC equipment housing) affixed to the climate control device (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47).

 	Regarding claim 7, Smith discloses a method for processing information regarding a climate-control device, comprising: capturing an image of the climate-control device (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47); generating a virtual asset tag of the climate-control device based on the image of the climate-control device without using a machine-readable code within the image of the climate-control device (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47); processing the virtual asset tag (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47); and extracting information about the climate-control device from the virtual asset tag (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47); and storing the raw virtual asset tag (e.g. data stored in the text), the processed virtual asset tag (e.g. captured image of the text), and the extracted information (e.g. component data) (e.g. pg. 1, ¶8; pg. 2, ¶14; pg. 6, ¶48-49).
 	Regarding claim 9, Smith discloses the method of claim 8, comprising capturing an image of an equipment plate on the climate-control device and generating a virtual asset tag based on the image of equipment plate (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47).
 	Regarding claim 10, Smith discloses the method of claim 9, comprising processing the virtual asset tag using optical character recognition (OCR) (e.g. pg. 1, ¶4 and 7-8; pg. 4-5, ¶35-36 and 41; pg. 5-6, ¶47).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Zhang as applied to the claims above, and further in view of Ribbich et al. U.S. PGPub 2018/0283716.
Regarding claim 8, Smith does not explicitly disclose generating the virtual asset tag based on the shape of the climate control device.

	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use a mobile device to identify HVAC equipment based on the shape. One of ordinary skill in the art would have been motivated to do this as a supplemental method for identifying HVAC equipment.
 	Therefore, it would have been obvious to modify Smith and Zhang with Ribbich to obtain the invention as specified in claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
February 23, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116